Citation Nr: 1825135	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative disc disease of the thoracolumbar spine from November 10, 1983, and in excess of 20 percent from October 29, 2004.

2.  Entitlement to an initial compensable rating for degenerative disc disease of the cervical spine from November 10, 1983, in excess of 10 percent from October 29, 2004, and in excess of 20 percent from October 26, 2017.

3.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis from July 13, 1994 and in excess of 30 percent from November 6, 2006.

4.  Entitlement to an effective date prior to November 10, 1983 for the award for service connection for degenerative disc disease of the thoracolumbar spine.

5.  Entitlement to an effective date prior to November 10, 1983 for the award for service connection for degenerative disc disease of the cervical spine.

ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and a May 2010 rating decision from the Appeals Management Center (AMC) in Washington, District of Columbia.  Jurisdiction is with the RO in New York, New York. 

In the August 2009 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine (lumbar spine disability) and assigned an initial noncompensable rating from November 10, 1983, a 10 percent rating from June 6, 2006, and a 20 percent rating from June 25, 2009.  Additionally, service connection was granted for degenerative disc disease of the cervical spine (cervical spine disability).  An initial noncompensable rating was assigned from November 10, 1983 and a 10 percent rating was assigned from June 6, 2006.

In the May 2010 rating decision, the AMC granted service connection for allergic rhinitis and assigned an initial noncompensable rating, effective October 29, 2004.  Additionally, the AMC increased the rating for the Veteran's lumbar spine disability to 20 percent, effective October 29, 2004.  The rating for the Veteran's cervical spine disability was increased to 10 percent, effective October 29, 2004.  Subsequently, jurisdiction was transferred to the RO in New York, New York.

Thereafter, in a June 2014 rating decision, the RO granted an earlier effective date for allergic rhinitis and assigned an initial 10 percent rating from that date, July 13, 1994.  An increased evaluation of 30 percent was granted, effective November 6, 2006.

Lastly, in a February 2018 rating decision, the RO increased the rating for the Veteran's cervical spine disability to 20 percent, effective October 26, 2017.

The Board observes that in the Veteran's substantive appeal received in September 2014, she requested a Board hearing.  However, in correspondence dated in July 2015, she requested an adjournment of the hearing.  In light of the forgoing, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

The issues of entitlement to initial increased ratings for a lumbar spine disability, a cervical spine disability, and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's initial claim of service connection for a back disability was received on November 10, 1983.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 10, 1983 for the award of service connection for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date earlier than November 10, 1983 for the award of service connection for degenerative disc disease of the cervical spine have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Thus, the applicable regulations are cited below.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151.  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Under 38 C.F.R. § 3.157(b)(1), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The Veteran asserts that an effective date prior to November 10, 1983 is warranted for the award of service connection for her cervical and lumbar spine disabilities.  In a notice of disagreement received in April 2011, she asserted that the effective date for service connection should be November 10, 1983.  The Veteran has not provided a date prior to November 10, 1983 for which service connection should be awarded.

In this case, the Veteran's initial claim of service connection for a back disability was received by VA on November 10, 1983.  The claim was denied in a January 1994 notification letter on the basis that available records did not show that the Veteran received treatment for a back condition during service nor was it recorded in the report of her examination at the time of discharge. 

A subsequent claim of service connection for an upper back condition was received on July 13, 1994.  The claim was denied in a February 1995 rating decision.  Thereafter, in March 1995, the Veteran filed a timely notice of disagreement.  A statement of the case was issued in May 1995.  However, the Veteran did not submit a substantive appeal.  

On May 16, 2000, the Veteran filed a petition to reopen; however, she did not identify which claims she sought to reopen.  

On October 29, 2004, the Veteran filed a petition to reopen the claim of service connection for a back disability.  The claim was denied in an April 2005 rating decision.  The Veteran filed a timely notice of disagreement in October 2005 and a statement of the case was issued in February 2006.  The Veteran's substantive appeal was received in March 2006.  The claim was before the Board in August 2008 at which time it was remanded for additional evidentiary development.

Subsequently, in an August 2009 rating decision, service connection for degenerative disc disease of the lumbar spine and degenerative disc of the cervical spine was granted.  The effective date of service connection for the disabilities was November 10, 1983.  


Analysis

After reviewing both the law and the facts set forth above, the Board finds that an effective date prior to November 10, 1983, for the award of service connection for the Veteran's cervical spine and lumbar spine disabilities is not warranted.  

As detailed above, the Veteran's initial claim of service connection for a back disability was received on November 10, 1983.  The record contains no communication from the Veteran that could be construed as a claim, either formal or informal, prior to November 10, 1983.  She has not contended otherwise.  The Board observes that in the April 2011 notice of disagreement, the Veteran specifically asserted that the effective date of service connection for her back disabilities should be November 10, 1983.  Thus, the appropriate effective date for the grant of service connection for degenerative disc disease of the cervical and lumbar spine is November 10, 1983, the date the claim was received.  See 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  

In reaching this decision, the Board notes that it has considered 38 C.F.R. § 3.400(b)(2).  The Veteran's last day of active service was February 29, 1980.  Her claim of service connection for a back disability was received by VA on November 10, 1983.  As the claim was not received within one year of her separation from service, an effective date from the day following separation from service is not legally available.  See 38 C.F.R. § 3.400(b)(2).  Here, the RO has awarded the earliest effective date legally possible, November 10, 1983.  



ORDER

Entitlement to an effective date prior to November 10, 1983 for the award for service connection for degenerative disc disease of the thoracolumbar spine is denied.

Entitlement to an effective date prior to November 10, 1983 for the award for service connection for degenerative disc disease of the cervical spine is denied.


REMAND

At the outset, the Board notes that additional VA medical records, to include the reports of VA medical examinations, have been associated with the claims file since the most recent June 2014 statement of the case.  The Veteran has not submitted a waiver of the AOJ's initial consideration of this evidence.  As such, the additional evidence must be referred to the AOJ for review.

Additionally, in correspondence received in March 2018, it was noted that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  Although the Veteran provided a letter confirming that disability benefits had been awarded, no other records from SSA have been associated with the claims file.  Records from SSA are potentially relevant to the Veteran's claims and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Lastly, the Veteran underwent VA examinations in June 2009 and October 2017 for her service-connected lumbar and cervical spine disabilities at which time she reported flare-ups.  However, the examiners did not estimate the additional limitation imposed by flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  Therefore, the examinations are insufficient to adjudicate the Veteran's increased rating claims for her cervical and lumbar spine disabilities. 

The Veteran was also provided VA examinations in December 2017.  The Veteran denied flare-ups of the cervical spine.  She again reported flare-ups of the lumbar spine.  The examiner did not estimate the additional limitation imposed by the flare-ups.  In this regard, the examiner reported that pain significantly limited functional ability with flare-ups.  However, he reported that he was unable to describe the functional loss in terms of range of motion without resort to mere speculation as the Veteran was not examined during a flare-up.  The Board finds that the VA examination is inadequate.  In Sharp v. Shulkin, 29 Vet. App. 26, 33-34 (2017), the Court explained that the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a veteran, including during flare-ups.  The examiner should estimate a veteran's functional loss due to flare-ups based on all the evidence of record, including the lay information, or sufficiently explain why the examiner cannot do so.  Such factors were not considered during December 2017 VA examination.  In light of the foregoing, an addendum opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the Veteran's application for disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

2.  Forward the claims file to the examiner who conducted the December 2017 VA examination to obtain retrospective medical opinions addressing the functional impairment of the Veteran's cervical and lumbar spine disabilities.  

Specifically, the examiner must estimate any functional loss in terms of additional degrees of limited motion of the cervical and lumbar spine during flare-ups and repetitive use over time documented in the June 2009, October 2017 and December 2017 VA examination reports.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence has been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and her description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.  If another examination is deemed necessary by the examiner, this should be scheduled.  

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


